Title: To Thomas Jefferson from John Harriott, 1 August 1793
From: Harriott, John
To: Jefferson, Thomas



Right Honble: Sir
Baltimore Augst: 1. 1793

Landing last Night at Baltimore, after a tedious Passage of ten Weeks, I take the earliest opportunity of sending the accompanying Letters and Parcells, with the care of which, I have been much honored by Mr. Pinckney. Mr. Pinckney having likewise favored me with a Line of Introduction, I shall be proud of an opportunity of delivering it in Person, whenever it may offer. At present I am disagreably confin’d by lameness. And finding Baltimore no ways suitable to fix my Family in, while I make excursions in the different States to find Land likely to answer my purpose for Agriculture, I am at an uncertainty where I shall remove to for the present with my Family, whether the Neighborhood of New York, Rhode Island, or directly up into the back Country.
I have long had a predilection for this Country and Government. I have now cast the Die with a bold Hand (being sensible of the risque with so large a family) and must trust the Event to Providence. I have the Honor to subscribe myself Right Honble: Sir Your Devoted & faithful Hble Servt:

John Harriott

